DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwan et al (KR 20170099712 A, herein after referred to as Kwan).
Regarding claim 1 Kwan teaches a suspension bushing (FIG. 6: depicted) comprising an inner cylinder (FIG. 6: 10; paragraph 20) and an outer cylinder (FIG. 6: 30; paragraph 20) that are arranged 5on a same axial line (FIG. 6: Y axis), and an elastic member (FIG. 6: 20; paragraph 20) interposed between the inner cylinder and the outer cylinder, wherein the inner cylinder comprises an inner tube portion (FIG. 6: 10) and a convex portion that protrudes radially outwardly from the inner tube portion (FIG. 6: 10), 10a slit (FIG. 6: 31) is formed in an inner circumference of the outer cylinder, the outer cylinder is 

    PNG
    media_image1.png
    492
    647
    media_image1.png
    Greyscale

FIG. 6 modified to highlight the tapered shape of the convex portion tapering in width as it extends radially outwardly from a boundary between the inner tube portion and the convex portion
Regarding claim 2 Kwan teaches that the convex portion and the slit are formed along a circumferential direction centered on the axial line (FIG. 6: depicted).
Regarding claim 3 Kwan teaches that the convex portion has a shape in which a decrease rate of the width increases moving away from the axial24 line, and the slit has a shape in which a decrease rate of the space increases moving away from the axial line (see circled portions of FIG. 6 below). 
    PNG
    media_image2.png
    489
    647
    media_image2.png
    Greyscale

FIG. 6 modified to highlight features corresponding to claim 3
	Regarding claim 5 Kwan teaches that the convex portion has a shape in which a decrease rate of the width decreases moving away from the axial line, and the slit has a shape in which a 

    PNG
    media_image3.png
    489
    647
    media_image3.png
    Greyscale

FIG. 6 modified to highlight features corresponding to claim 5
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al (KR 20170099712 A, herein after referred to as Kwan) in view of Shimpei et al (JP 2014043916 A, herein after referred to as Shimpei).
Regarding claim 4 Kwan does not teach that the convex portion has a shape in which a decrease rate of the width is constant regardless of a distance from the axial line, and 10the slit has a shape in which a decrease rate of the space is constant regardless of the distance from the axial line. However Shimpei does teach that (FIG. 18: depicted with 28 & 30). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have alternatively used the shape of Shimpei to distinguish different suspension bushing models, i.e. one for a truck uses the shape of Kwan and another for a golf cart uses the shape of Shimpei, so that incompatible parts are not mixed up. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al (KR 20170099712 A, herein after referred to as Kwan) in view of Kenji et al (JP 2018052232 A, herein after referred to as Kenji).
Regarding claim 6 Kwan teaches a suspension device (FIG. 6: depicted; paragraphs 1-3) using a suspension bushing (FIG. 6: depicted), wherein the suspension bushing comprises: an inner cylinder (FIG. 6: 10; paragraph 20) attached to the vehicle body; an outer cylinder (FIG. 6: 30; paragraph 20) arranged on a same axial line 25(FIG. 6: Y) as the inner cylinder; and an elastic member interposed between the inner cylinder and the outer cylinder (FIG. 6: 20; paragraph 20),  wherein: the inner cylinder comprises an inner tube portion (FIG. 6: 10) and 5a convex portion that protrudes radially outwardly from the inner tube portion (FIG. 6: 11), a slit (FIG. 6: 31) is formed in an inner circumference of the outer cylinder, the 
Kenji does teach that the torsion-beam suspension device that supports a right-left pair of trailing arms (FIG. 1: depicted) in a manner to be swingable relative to a vehicle body 25(paragraph 2) or that the outer cylinder is attached to the trailing arm (FIG. 1:  18, depicted). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have use the torsion beam suspension device taught by Kenji with the suspension bushing taught by Kwan as Kenji does not teach the specifics of the bushing and Kwan does not teach the specifics of what the bushing is used for but together they make a functional torsion beam suspension device. 
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. Regarding claims 1 & 6 the tapering width of the convex portion as it extends radially outwardly from a boundary between the inner tube portion and the convex portion is taught by Kwan in FIG. 6. . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616